        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 IN RE TEVA SECURITIES LITIGATION                   No. 3:17-cv-00558 (SRU)
 _______________________________________

 THIS DOCUMENT RELATES TO:                          No. 3:17-cv-00558 (SRU)

                                                    March 1, 2021


        DEFENDANTS’ NOTICE REGARDING CASE MANAGEMENT STATUS

       Defendants Teva Pharmaceutical Industries Ltd., Erez Vigodman, Eyal Desheh, Sigurdur

Olafsson, Deborah Griffin, Kåre Shultz, Michael McClellen, Yitzhak Peterburg, and Teva

Pharmaceutical Finance Netherlands III B.V. (collectively, “Defendants”) respectfully submit

this notice concerning several discovery and case management issues in advance of the March 3,

2021 status conference.


I.     In Light of Newly Discovered Information, the Class Certification Decision
       Should Be Held in Abeyance

       Just a few weeks ago, in a parallel securities actions against a different generic drug

manufacturer, Judge Michael Baylson of the Eastern District of Pennsylvania removed the

Bleichmar, Fonti & Auld (“BFA”) firm – the same attorneys leading this action for Plaintiffs –

and the lead plaintiff in that case, for “attempt[ing] to suppress discovery,” for making

“representations to th[e] Court, many of which . . . were incorrect or misleading,” and for

“deliberately misle[ading] th[e] Court.” Pelletier v. Endo Int’l PLC, No. 17-CV-5114, 2021 WL

398495, at *11 (E.D. Pa. Feb. 4, 2021) (“Endo”) (Ex. A). In his opinion, Judge Baylson recounts

his efforts to get to the truth regarding plaintiffs’ trading and the involvement of a relevant third

party – which was only fully revealed through several rounds of post-hearing supplemental class

certification briefing. See id. at *3–10.
        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 2 of 17




       On February 12, 2021, Defendants wrote to Plaintiffs’ counsel explaining that BFA’s

conduct in Endo raised a number of similar concerns in this case. (Ex. B). During a subsequent

meet and confer, Defendants explained that because the Court may be working on its class

certification decision, Defendants anticipated bringing these new issues to the Court’s attention

through a motion requesting a temporary stay of its decision on Plaintiffs’ Class Certification

Motion (ECF 419). In turn, Plaintiffs’ offered to make certain disclosures and productions to

address Defendants’ concerns and requested that Defendants await that material before moving

the Court for relief. Defendants agreed and the parties entered into a stipulation. (Ex. C).1

       As discussed herein, despite Plaintiffs’ express agreement to provide additional discovery

by February 26, 2021, Plaintiffs failed to disclose all of their trades in Teva securities, failed to

produce trading records in their possession to substantiate their claims, and failed to identify

relevant third parties. Moreover, the partial disclosures and productions Plaintiffs have made so

far raise serious concerns about not only BFA’s prior representations to the Court, but also

Plaintiffs’ ability to satisfy the requirements of Rule 23. Indeed, much of this new information

bears on the resolution of a number important issues, including materiality, loss causation, class

predominance, lead counsel’s appointment, and Plaintiffs’ standing, knowledge, reliance,

adequacy, and typicality. Accordingly, Defendants respectfully request the Court hold in

abeyance its class certification decision so that Defendants can engage in additional discovery

over the next two months. Once complete, Defendants request supplemental briefing in order to

present the Court with a complete and accurate record so it can properly conduct its “rigorous



1
  On February 18, 2021, Plaintiffs responded to Defendants’ letter. (Ex. D). On February 26,
2021, pursuant to the parties’ stipulation, Plaintiffs provided certain additional information by
letter. (Ex. E).




                                                   2
        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 3 of 17




analysis” to determine whether Plaintiffs met their burden for each requirement of Rule 23. See

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011).2

       A.      Plaintiffs Failed to Produce Even the Agreed-Upon Preliminary Discovery

       As noted above, in Endo, the Court held that BFA had made misrepresentations regarding

the plaintiffs’ investments in the defendant company. As this Court will recall, in this case, BFA

previously resisted discovery into its investments in Teva, arguing that it did not need to produce

actual documents evidencing investment activity, but rather that its mere certification attached to

the Complaint sufficed.3 Following the Endo decision, and in a good faith effort to work through

Defendants’ concerns without judicial intervention, Defendants accepted Plaintiffs’ offer that

they would produce certain fundamental documents and make basic disclosures. In unequivocal

language, Plaintiffs agreed to “fully: (i) produce all trading records in their possession

concerning all of Plaintiffs’ transactions in all Teva securities[.]” (Ex. C ¶ 1 (emphasis added)).

Despite this express agreement, while Plaintiff Anchorage Police & Fire Retirement System

(“Anchorage”) produced some actual records, Plaintiff Ontario Teachers’ Pension Plan




2
  As explained herein, Defendants agreed to forgo challenging Plaintiffs’ adequacy and typicality
relying on Plaintiffs’ representations and disclosures – which turned out to be, at best, misleading
and incomplete – and in light of newly disclosed facts, should be able to brief those critical class
certification issues for the Court’s benefit. Nevertheless, under the parties agreement, Defendants
can still challenge Plaintiffs’ standing (for claims not subject to the amendments), predominance,
and lead counsel’s appointment, all of which are also at issue.
3
 See e.g., ECF 413 (arguing that “Plaintiffs’ sworn PSLRA certifications attached to the
Complaint show that they (like other Class members) transacted in Teva securities at the market
price after Defendants’ misstatements and before the truth was revealed.”). As explained below,
we now know this statement was misleading at best as



                                           (see e.g., Ex. E at 4).



                                                 3
        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 4 of 17




(“Ontario”) – again – produced a newly-generated document that it claims is sufficient to

evidence Ontario’s trading history. 4 This is not what the parties agreed to, and it raises concerns

as to why Ontario continues to resist this basic production.

       Plaintiffs also agreed to “fully . . . (ii) disclose the existence of any and all third parties

. . . involved in Plaintiffs’ transactions in Teva securities.” (Ex. C ¶ 1 (emphasis added)). As

discussed below, Plaintiffs still refuse to disclose several relevant third parties. Similarly,

Plaintiffs agreed that “each [would] make a representation, based on reasonable inquiry,

regarding their knowledge of any ETF or fund . . . that held, tracked, or shorted Teva securities.

Counsel agrees to confer thereafter regarding potential discovery related to any named ETF or

fund.” (Ex. C ¶ 1 (emphasis added)). Yet, Ontario only disclosed that



                          (Ex. E at 4). Although Plaintiffs agreed

                                                    As we explained to Plaintiffs’ counsel,

investments through funds are relevant. For example, Judge Stanton just recently denied class

certification because a plaintiff “had something the other members did not[,] [t]hrough its

investment in a [fund], which had shorted” the company it was suing. In re Groupo Televisa

Sec. Litig., No. 18-cv-1979 (LLS), 2020 WL 3050550, at *7 (S.D.N.Y. June 8, 2020).5



4
 Notably, the same conduct led to lead plaintiff and counsel’s removal in Endo after they
“repeatedly assured the Court” regarding the nature of certain trades, but “also acted to avoid
production of documents that would, eventually, contradict that assurance.” 2021 WL 398495, at
*2.
5
  Notably, the plaintiff there made “much of the fact that the short sales were made by a different
entity” and that the short positions “were owned by” a fund that “used its own investment
judgment,” likening it to an “an investment in a mutual fund.” Groupo Televisa, 2020 WL
3050550, at *7. Judge Stanton rejected this “comparison [a]s inapt” and determined that the
plaintiff was not typical of the class. Id. As such, Plaintiffs here should immediately disclose



                                                   4
           Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 5 of 17




          Plaintiffs should uphold their end of the agreement and make the preliminary productions

and disclosures they explicitly promised to make.6 As explained below, however, even the

information Plaintiffs selectively produced raises a host of new concerns and issues pertinent to

the Court’s class certification analysis, Plaintiffs’ claims, and Defendants’ defenses. And until

discovery into these issues is complete, this Court should stay its decision on class certification.


          B.      Anchorage and Ontario Failed to Disclose

          In Endo, as recounted by Judge Baylson, counsel “only recently confirmed the nature

of [plaintiff’s] investor conduct to the Court.”7 2021 WL 398495, at *7. Until that point,

counsel made “no mention of” an investment manager, “repeatedly referring to its client [] as the

‘purchaser.’” Id. at 8 In fact, they “did not begin disclosing [the investment manager’s] level of

control directly to the Court until responding to direct questions from the Court[.]” Id. Worse,

they “continue[d] to represent [plaintiff] as the purchaser of the Endo shares . . . dismissing [the

investment manager’s] role as both factually and legally inconsequential.” Id. Rejecting this

argument, Judge Baylson determined the investment manager’s existence was “legally relevant”

and that counsel “obfuscated” its role and existence. Id. at *11.




the names of                                           so that Defendants can engage in the basic
discovery to which they are clearly entitled in order to prepare their defense.

6
    Just a few hours ago, at 2:37 p.m., Plaintiffs advised

                                                                                          (Ex.
F). This only further underscores the need for a stay so that Defendants can review the
forthcoming productions and disclosures, take any additional discovery, and provide the Court
with briefing on any issues that arise.
7
 Plaintiff and BFA tried appealing the Endo decision and requested Judge Baylson’s recusal.
Both motions were denied. Endo, ECF 297.


                                                    5
           Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 6 of 17




          Similarly here, in response to Teva’s letter, Anchorage revealed for the first time that



                                              , including, for example: “Anchorage as a purchaser of

the Notes indisputably had Article III standing as to all the Notes underwriters.” (ECF 246, at 24

n.20 (emphasis added)); “Anchorage purchased Teva’s U.S.-dollar denominated 3.150% fixed

rate senior notes” (ECF 310, at 9); and “[n]onetheless, Ontario Teachers’ and Anchorage are the

quintessential institutional investor plaintiffs” because “Anchorage purchased 2026 Notes.”

(ECF 419 at 3, 11 n.5 (emphasis added)).

                                                                                       (Ex. G).8

          Since the disclosure, Defendants have discovered



                                 .9 Similarly, Ontario, only just days ago for the first time in this

litigation revealed

                                    (Ex. I).10 Yet, as a result of Plaintiffs’ misleading statements, as

well as their failure to disclose                                              earlier, Defendants were




8




9
    See e.g., Ex. H (
                        ).
10
     These conversations,




                                                     6
        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 7 of 17




deprived of the opportunity to explore relevant discovery and brief it for the Court’s

consideration.11 Furthermore, Defendants unknowingly entered into the consolidation

agreement without the knowledge that Plaintiffs                              , forgoing their ability

to make common arguments related to

                               .12 Nevertheless, Plaintiffs’ unique access to Teva’s management

and knowledge is also directly relevant to the predominance issue that Defendants raised in its

opposition brief and would have further supported and expanded upon with the additional facts

that are just now coming to light. (See, e.g., ECF 508 at 29 (citing New Jersey Carpenters, 477

F. App’x at 813) (“Defendants’ evidence of knowledge, which surely would not have sufficed to

prove each knowledge defense on the merits, nonetheless indicated that individual knowledge

inquiries might be necessary.”)).13




11
  Defendants are in the process of preparing subpoenas to                                   , which
Plaintiffs agreed not to object to.
12
   See e.g., Blank v. Jacobs, No. 03-CV2111 (JS)(MLO), 2009 WL 3233037, at *7 (E.D.N.Y.
Sept. 30, 2009) (“This also threatens to become the ‘focus of the litigation’ and is indicative of
Herpst’s ‘non-reliance on the market’ because Lead Plaintiffs have failed to provide any
evidence that the typical class member spoke to management through private telephone calls . .
. the Plaintiffs here have failed to offer any evidence through ‘affidavits, documents, or
testimony’ that Herpst is typical of the other plaintiffs in this case and have not met their burden
of meeting every requirement of Rule 23 by a preponderance of the evidence.”) (emphasis
added).
13

                                                                      As Plaintiffs admit, the “Price-
Hike Strategy” alleged in their Second Amended Complaint (“Complaint”) was simply the
product of an analysis of Teva’s generic drug pricing using commercially available public
sources. (See, e.g., ECF 310 (“Second Am. Compl.”) ¶¶ 4–6). If a single expert retained for
litigation could discern this information, it is not unreasonable to think
                      was conducting similar analyses during the putative class period – as many
other investors and analysts were.



                                                  7
        Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 8 of 17




       Like the plaintiff in Endo, Plaintiffs here may argue that these were not necessary

disclosures. This completely misses the point that Plaintiffs actively concealed

         with their various representation noted above. In any event, Federal Rule of Civil

Procedure 26(a)(1) requires parties to “without awaiting a discovery request, provide to the

other parties: [] the name and, if known, the address and telephone number of each individual

likely to have discoverable information – along with the subjects of that information – that the

disclosing party may use to support its claims or defenses.” Id. (emphasis added). Given the

nature of this case, it goes without saying that




       In any event, if Plaintiffs’ omissions are excused, no lead plaintiff would ever disclose

                           in a securities class action because they would seek to obtain the

benefit of the fraud-on-the-market-theory to supplant reliance. The propriety of such

gamesmanship is belied by Plaintiff’s initial disclosures in other cases




                                                               As in Endo, it is unclear why

Plaintiffs deviated from proper and past practices in this case.


       C.      Plaintiff Ontario Failed to Disclose Numerous


       A common defense and argument at class certification concerns an investor’s post-

disclosure trading. As Judge Engelmayer recently acknowledged, an investor “that increases his


                                                   8
          Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 9 of 17




holdings in a security after revelation of an alleged fraud involving that security is subject to a

unique defense that precludes him from serving as a class representative.” In re Hebron Tech.

Co., Ltd. Sec. Litig., No. 20 CIV. 4420 (PAE), 2020 WL 5548856, at *7 (S.D.N.Y. 2020).14

Here, Plaintiffs only recently revealed that Ontario was




         And yet, in response to requests for information and documents regarding Plaintiffs’

transactions, on numerous occasions, Plaintiffs misleadingly referred to their PSLRA

certification, claiming that it “show[s] all of Plaintiffs’ transactions in Teva securities”:

        In response to Document Request No. 4, which requested “All documents and
         communications concerning each and every purchase and sale by Plaintiffs of Teva
         securities,” Ontario misleadingly “refer[red] Defendants to Plaintiffs’ certifications filed
         with the Complaint in this Action” (ECF 412-4 at 5 (emphasis added); see also ECF 412-
         3 at 4).

        In a letter dated June 1, 2020, counsel again falsely assured Defendants “that all of the
         Plaintiffs’ transactions are set forth in the PSLRA certifications attached to the
         Complaint” – as noted in the letter, similar misleading claims were used during the
         parties’ meet and confer. (ECF 413-3 at 1 (emphasis added)). The letter went on to state
         that “[s]ince you seemed confused by our May 29 proposal [during a meet and confer],
         we repeat it here: We are willing to produce documents sufficient to show all of

14
   Again, permitting Plaintiffs’ non-disclosures would effectively destroy this common securities
litigation defense.
15

                      and speaks volumes to Ontario’s reliance in the middle of the class period.
See In re Terayon Commc’ns Sys., Inc., No. C 00-01967 MHP, 2004 WL 413277, at *9 (N.D.
Cal. Feb. 23, 2004) (“The court is also greatly troubled by an apparent attempt to mislead the
court as to the scope and nature of lead plaintiffs’ holdings . . . As noted above, the
Certifications…did not reveal [plaintiff’s] “put” transactions, nor did they reveal [plaintiffs’]
short sales . . . [which] gives rise to the presumption that these actions were taken intentionally to
avoid closer court scrutiny of plaintiffs[.]”).




                                                  9
         Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 10 of 17




         Plaintiffs’ transactions in Teva securities during the Class Period, including the nature
         of the trade, date, time, price per share, and number of securities bought or sold.” (Id.
         (emphasis added)).

        Following the Court’s suggestion that Defendants “take up the [p]laintiffs’ offer” (which
         included “all of Plaintiffs’ transactions in Teva securities”), Plaintiffs merely copied and
         pasted the same bare chart that appeared on their PSLRA certification onto custodian
         letterhead. (ECF 15 at 21:24–25).

         Moreover, an earlier complaint alleged claims on behalf of investors who transacted in

“Teva ordinary shares on the Tel Aviv Stock Exchange (‘TASE’) from February 6, 2014 through

August 3, 2017.” (ECF 141 at 10.) Yet Ontario’s sworn certification – made under penalty of

perjury – failed to disclose that                                                     There is no

explanation for this misstatement and omission.

         Here again, had Plaintiffs made the necessary disclosures concerning

             , Defendants would not have agreed to forgo challenging Plaintiffs’ adequacy and

typicality. Nevertheless, Ontario’s                    is also a predominance issue, which

Defendants could have used to oppose class certification. See, e.g., IBEW Local 90 Pension

Fund v. Deutsche Bank AG, No. 11-CV-4209, 2013 WL 5815472, at *22 (S.D.N.Y. Oct. 29,

2013) (“Class certification is separately inappropriate . . . . The named plaintiffs’ trading

patterns defeat predominance.”) (emphasis added).

         Despite these problematic                                                        that

Plaintiffs still refuse to explain (or provide substantiating records for). As noted above, Ontario

revealed

                                                          . Details of these             are still

known only to Plaintiffs.16 Moreover, Plaintiffs now refuse to disclose


16
  While Defendants are currently preparing subpoenas in order to determine this information, we
suspect that the Court’s assistance in ordering these records (which are in Plaintiffs’ custody and



                                                  10
       Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 11 of 17




                              . Again, this was not what Plaintiffs agreed to, and so the names

                                                  should be disclosed.

       Potentially even more serious, it appears that Ontario has been

while the parties have been engaged in discovery and




                                                                  Aside from the issues such

would raise in this action,18 this also raises a host of other ethical and legal questions and

concerns.

       D.      Ontario’s Undisclosed Subsidiary Had Unique
               Knowledge and Interactions with Teva and its Investors

       Upon counsel’s own investigation, it discovered that Glass, Lewis & Co., LLC (“Glass

Lewis”) – a major financial research and advisory firm that, according to its website, “helps

institutional investors understand and connect with the companies”19 – is and had been during the

class period, a subsidiary of Ontario. Throughout the years, Teva was a main subject of Glass



control) may be more efficient.
17




18
  Ontario warned of such an issue to elbow out other investors at the lead plaintiff state – “it is
‘axiomatic that a movant cannot seek to represent a class of investors asserting claims for
securities fraud when that movant itself is tainted by allegations of similar fraudulent or
deceptive behavior . . . . This will constitute a credible, yet unnecessary, distraction and risk at
the class certification stage.” (ECF 33 (citations omitted).)
19
 See Glass, Lewis & Co., LLC , “Company Overview,” available at
www.glasslewis.com/company-overview.




                                                  11
          Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 12 of 17




Lewis’s services and: (i) engaged with Teva directly; (ii) actively researched and reported on

Teva; and (iii) communicated with Teva investors in order to influence and advise them. As

with Plaintiffs’                         , Ontario’s relevant subsidiary should have been disclosed

long ago in its initial disclosures.20

          Weeks ago, Defendants served a subpoena on Glass Lewis, which just started producing

documents.21 Based on information learned so far, Defendants suspect Glass Lewis’s conflicts

will be relevant to the Court’s class certification decision. Indeed, unlike other investors,

Ontario, and its subsidiary were uniquely situated and intimately involved with Teva and its

shareholders in several distinctive ways:

         In one report Ontario’s subsidiary warned investors that “[t]he Company is the subject of
          a civil complaint by twenty states, of engaging in price-fixing schemes. . . . In our view,
          although legal disputes are common to many companies, shareholders should be
          concerned with any type of lawsuit or regulatory investigation involving the Company,
          as such matters could potentially expand in scope and prove to dampen shareholder
          value.”22 This information cuts directly against any extension of the class period and
          could have been used at class certification but for Plaintiffs’ non-disclosure. See e.g., In
          re Alstom SA Sec. Litig., 253 F.R.D. 266, 291 (S.D.N.Y. 2008) (“A proposed class should
          close when ‘the facts which underlie the gravamen of the plaintiff's complaint [no longer]
          represent a reasonable basis on which an individual purchaser or the market would rely”’)
          (citation omitted).23



20
  Even if there was no obligation, these are new and critical facts that are commonly evaluated
and considered at the class certification stage.
21
     Defendants also anticipate taking the deposition of a Glass Lewis corporate representative.
22
   Glass, Lewis & Co., LLC, “Proxy Paper – Teva Pharmaceutical Industries Ltd.” at 7, available
at https://www.glasslewis.com/wp-content/uploads/2018/04/Teva-2017.pdf (providing
information from Teva’s July 13, 2017 Annual Meeting) (emphasis added).
23
   Such statements also speak to Ontario’s trading decisions and its reliance (or lack thereof) on
Teva’s market price. See e.g. In re Petrobras Sec. Litig., 104 F. Supp. 3d 618, 623 (S.D.N.Y.
2015 ) (“It then made a significant investment in Petrobras securities. . . after the alleged fraud
had been fully revealed, stating publicly that its decision to purchase was based on. . . . Such
statements would provide fodder for defendants to argue that [the plaintiff] relied on its own



                                                   12
         Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 13 of 17




        As noted in Teva’s SEC Form 14A: “Beginning in late 2018 and continuing through early
         2019, our Board engaged in a productive shareholder outreach effort. . . .We also
         engaged with the research teams at . . . Glass Lewis & Co.”24 (emphasis added).

        Glass Lewis was a focus of numerous articles relied on by Plaintiffs’ class certification
         expert. Unbeknownst to Defendants during briefing, Ontario was essentially a main
         driver behind the very news that it was presenting to the Court in support of its
         arguments.25


         E.     The Court Should Allow for Additional Discovery
                and Stay Class Certification

         As initial productions and disclosures already indicate, Defendants opposed Plaintiffs’

Class Certification Motion without critical and relevant information. As such, Defendants

respectfully request that they be allowed to take additional discovery over the next two months

and present the Court with supplemental briefing to assist in its “rigorous analysis.” See Wal-

Mart Stores, Inc., 564 U.S. at 351.

         If the Court prefers, Defendants can submit a formal motion requesting that the Court

temporarily delay its ruling on Plaintiffs’ Motion for Class Certification and permit Defendants

to engage in relevant discovery.




valuation of Petrobras securities, and not on their market price.”) (emphasis added).
24
   Teva Pharmaceutical Industries Limited, United States Securities and Exchange Commission
Form 14A (filed April 16, 2019), available at
https://www.sec.gov/Archives/edgar/data/818686/000119312519107826/d689626ddef14a.htm
25
  See e.g., Jonathan D. Rockoff, “Some Teva Investors to Vote Against Directors,” Wall Street
Journal (updated July 23, 2014), available at https://www.wsj.com/articles/some-top-teva-
investors-plan-to-vote-against-re-electing-some-directors-
1406145227?mod=pls_whats_news_us_business_f



                                                 13
       Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 14 of 17




II.    Discovery Issues

       In an effort to drown out their own conduct, Plaintiffs will likely make a lot of noise

about various discovery issues that they clearly do not actually care about. Indeed, it is hard

reconcile any of Plaintiffs’ ‘serious concerns’ about extraneous document issues when they

insisted on (and continue to push for) a prompt deposition schedule. The timing of these issues

are also questionable as many appear to have been purposefully held – and impasses

manufactured – for purposes of the upcoming status conference.

       The only genuine discovery issue between the parties relates to the report of the Neutral

Forensic Expert, Stroz Freidberg (“Stroz”). As the Court is aware, to resolve the dispute

concerning the mobile data of certain Teva custodians, including Maureen Cavanaugh, the parties

entered into an Agreed Protocol for Forensic Inspection on October 14, 2020, which the Court

entered. (ECF 574 (the “Protocol”)). At Plaintiffs’ insistence, the parties retained Stroz as the

neutral expert. The Protocol is clear as to Stroz’s mandate:

       4. Forensic Inspection of Cavanaugh Device and Data (Scope of Work): The
       Neutral Forensic Expert shall inspect the Cavanaugh Device and Data and perform
       forensic analysis to (1) recover any and all data concerning Additional Text
       Messages, and (2) identify any evidence of the deletion, loss, or destruction of any
       text messages from January 1, 2013 through May 31, 2019 (inclusive).

       On December 3, 2020, Stroz confirmed that it completed this analysis. The content of the

Neutral Forensic Expert’s report is also clearly described:

       5. Report: The Neutral Forensic Expert will provide the undersigned counsel for
       the Parties with a written report summarizing the results of its forensic analysis
       described in paragraph 4 above (the “Report”), which shall be designated as
       “Confidential—Attorneys’ Eyes Only.” Any Party wishing to change this
       designation shall comply with the procedure set forth in the Protective Order in the
       Action (ECF 77).

       Pursuant to these instructions and consistent with the Protocol, over the course of nearly

two months, Stroz completed its analysis and provided the parties with a report on January 6, 2021.



                                                14
       Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 15 of 17




A copy of that report is attached as Exhibit J. In its report, Stroz described in detail the analysis

conducted and its findings.      Among other things, Stroz unequivocally stated that “[a]fter

completing its analysis, Stroz Friedberg identified only one, partially recovered text message in

the Examined Data that was not within the Reviewed Messages.” In other words, Stroz confirmed

that there were no text messages in the Cavanaugh data to which Defendants did not have access.

Defendants have reviewed that data and, consistent with the parties’ agreements and the Court’s

guidance and orders, produced the relevant and responsive messages to Plaintiffs. Furthermore,

Defendants have provided Plaintiffs with extensive information regarding the text message data in

Teva’s possession, which was reviewed in accordance with the parties’ agreements, over the

course of numerous meet and confer calls spanning more than a dozen hours.

       Stroz’s January 6 report was in final form, but Stroz asked whether the parties had any

questions before removing the draft legend. On January 11, Plaintiffs sent Stroz a list of Plaintiffs’

own conclusions relating to Stroz’s analyses and requested that these conclusions be “confirmed”

in Stroz’s final written report. Plaintiffs insisted that Stroz reach conclusions concerning the

existence of certain text messages in the examined data – regardless of whether those text messages

are relevant, responsive, or were subject to production (i.e. either subject to Court order, the

parties’ agreements, or were relevant/responsive). Defendants objected to Plaintiffs improperly

directing Stroz – a neutral expert – to include Plaintiffs’ language in their report. These demands

are improper.

       Defendants objected to Plaintiffs’ demands in an email to Stroz and Plaintiffs, and in a

January 21 letter to Plaintiffs. Plaintiffs never substantively responded to Defendants’ letter,

instead dragging the dispute out for nearly a month-and-a-half to bring it before the Court. In the

meantime, Stroz has billed the parties for Stroz’s work, and Teva has paid its half of those fees, as




                                                 15
       Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 16 of 17




agreed. Teva has requested numerous times a final copy of the report for which it has paid, but

Plaintiffs have refused to allow Stroz to provide that report. This dispute has been resolved and

Plaintiffs’ gamesmanship must end.

       Defendants respectfully request that the Court find that the Neutral Expert has completed

its mandate and should deliver its final report to the parties, as agreed.


                                                    Respectfully submitted,

                                                    DEFENDANTS TEVA
                                                    PHARMACEUTICAL INDUSTRIES LTD.;
                                                    EREZ VIGODMAN; EYAL DESHEH;
                                                    SIGURDUR OLAFSSON; DEBORAH
                                                    GRIFFIN; KÅRE SCHULTZ; MICHAEL
                                                    MCCLELLAN; YITZHAK PETERBURG;
                                                    and TEVA PHARMACEUTICAL FINANCE
                                                    NETHERLANDS III B.V.


                                                    /s/ Sheron Korpus
                                                    Sheron Korpus (admitted pro hac vice)
                                                    Andrew Schwartz (admitted pro hac vice)
                                                    KASOWITZ BENSON TORRES LLP
                                                    1633 Broadway
                                                    New York, New York 10019
                                                    Tel.: (212) 506-1969
                                                    Fax: (212) 500-3469
                                                    skorpus@kasowitz.com
                                                    aschwartz@kasowitz.com

                                                    Jordan D. Hershman (admitted pro hac vice)
                                                    Jason D. Frank (admitted pro hac vice)
                                                    Emily E. Renshaw (admitted pro hac vice)
                                                    Andrew M. Buttaro (ct30882)
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    One Federal Street
                                                    Boston, MA 02110
                                                    Tel: (617) 341-7700
                                                    Fax: (617) 341-7701
                                                    jordan.hershman@morganlewis.com


                                                  16
Case 3:17-cv-00558-SRU Document 720 Filed 03/01/21 Page 17 of 17




                                jason.frank@morganlewis.com
                                emily.renshaw@morganlewis.com
                                andrew.buttaro@morganlewis.com


                                Counsel for Defendants
                                – and –
                                Jill M. O’Toole (ct27116)
                                SHIPMAN & GOODWIN LLP
                                One Constitution Plaza
                                Hartford, Connecticut 06103-1919
                                Tel.: (860) 251-5000
                                Fax: (860) 251-5218
                                jotoole@goodwin.com

                                Counsel for Defendants except Kåre Schultz




                               17
